UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-134883 CHINA TEL GROUP, INC. (Exact name of Registrant as specified in its charter) Nevada 98-0489800 (State or other jurisdiction of incorporation or organization) (I.R.S. EmployerIdentification No.) 12526 High Bluff Drive, Suite 155, San Diego, CA92130 (Address of principal executive offices) (zip code) 760-230-8986 (Registrant's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x YesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that registrant was required to submit and post such files.)o Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yesx No APPLICABLE ONLY TO CORPORATE ISSUERS As ofNovember 15, 2010 the registrant had 412,586,703shares of its Series A common stock outstanding with a par value of $0.001 (“Series A Common Stock”) and 66,909,088 shares of its Series B common stock outstanding with a par value of $0.001 (“Series B Common Stock”). CHINA TEL GROUP, INC. (A DEVELOPMENT STAGE COMPANY) INDEX TO QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTER ENDED SEPTEMBER 30, 2010 PAGE PART I. FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Condensed Consolidated Balance Sheets as of September 30, 2010 (unaudited) and December 31, 2009 3 Condensed Consolidated Statements of Loss for the three and nine-months ended September 30, 2010 and2009 and from April 4, 2008 (date of inception) through September 30, 2010 (unaudited) 4 Condensed Consolidated Statement ofDeficit for the nine-months endedSeptember 30, 2010 (unaudited) 5 Condensed Consolidated Statements of Cash Flows for the nine-months ended September 30, 2010 and2009 and from April 4, 2008 (date of inception) through September 30, 2010 (unaudited) 6 Notes to Condensed Consolidated Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 34 Item 3. Quantitative and Qualitative Disclosures About Market Risk 45 Item 4(T). Controls and Procedures 46 PART II. OTHER INFORMATION 46 Item 1. Legal Proceedings 46 Item 1A. Risk Factors 47 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 47 Item 3. Defaults Upon Senior Securities 48 Item 4. Removed and Reserved 48 Item 5. Other Information 48 Item 6. Exhibits 49 2 PART II–FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS CHINA TEL GROUP, INC. (a development stage company) CONDENSED CONSOLIDATED BALANCE SHEETS September 30, December 31, (unaudited) ASSETS Current assets: Cash $ $ Accounts receivable, net of provision for bad debts of $13,095 and $4,695, respectively Accounts receivable, other Inventory Prepaid expenses Total current assets Property, plant and equipment, net of accumulated depreciation of $1,455,207 and $1,313,635 as of September 30, 2010 and December 31, 2009, respectively Other assets: Deposits - Intangible assets, net of accumulated amortization of $247,752 and $148,971 as of September 30, 2010 and December 31, 2009, respectively Investments, at cost Total other assets Total assets $ $ LIABILITIES AND DEFICIT Current liabilities: Accounts payable and accrued expenses $ $ Unearned revenue Line of credit - Advances from shareholders Notes payable, related party Notes payable Notes payable, other Convertible debentures Derivative liability Total current liabilities Long term liabilities: Mandatory redeemable Series B common stock Total liabilities Deficit: Preferred stock, no par value, 25,000,000 shares authorized, no shares issued and outstanding - - Common stock: Series A common stock; $0.001 par value, 500,000,000 shares authorized, 410,717,983 and 230,611,717 shares issued and outstanding as of September 30, 2010 and December 31, 2009, respectively Common stock subscribed - Additional paid in capital Accumulated deficit ) ) Accumulated other comprehensive income (loss) ) Total China Tel Group, Inc.'s deficit ) ) Non controlling interest ) ) Totaldeficit ) ) Total liabilities and deficit $ $ The accompanying notes are an integral part of these unaudited condensedconsolidated financial statements 3 CHINA TEL GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OF LOSS (a development stage company) (unaudited) From April 4, 2008 (date of inception) Through Three months ended September 30, Nine months ended September 30, September 30, REVENUE $ Cost of sales Gross profit OPERATING EXPENSES: Selling, general and administrative expenses Extension fees payable to Trussnet Capital Partners (HK), Ltd. - Impairment loss - Depreciation and amortization Research and development costs - - Total operating expenses Loss from operations ) OTHER INCOME (EXPENSES): Other income (expenses) ) ) 79 ) ) Gain on settlement of debt - Gain on foreign currency transactions- net Loss on investments, related party - ) Gain on change in fair value of debt derivative Interest expense- net ) Loss before provision for income taxes ) Income taxes - Net (Loss) Net loss attributable to non controlling interest NET LOSS ATTRIBUTABLE TO CHINA TEL GROUP, INC. $ ) $ ) $ ) $ ) $ ) Net loss per common share (basic and fully diluted) $ ) $ ) $ ) $ ) $ ) Weighted average number of shares outstanding, basic and fully diluted Comprehensive Loss: Net Loss $ ) $ ) $ ) $ ) $ ) Foreign currency translation (loss) gain ) ) ) Comprehensive Loss: ) Comprehensive loss attributable to the non controlling interest Comprehensive loss attributable to China Tel Group, Inc. $ ) $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these unaudited condensed consolidated financial statements 4 CHINA TEL GROUP, INC. (a development stage company) CONDENSED CONSOLIDATED STATEMENT OFDEFICIT FOR THE NINE MONTHS ENDED THROUGH SEPTEMBER 30, 2010 (unaudited) Preferred stock Common stock Common Additional Other Non Series A Stock Paid in Comprehensive Accumulated controlling Total Shares Amount Shares Amount Subscribed Capital Income (Loss) Deficit Interest Deficit Balance, January 1, 2010 - $
